DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 11/13/2020.
The amendments filed on 11/13/2020 have been entered. Applicant has cancelled claim 2, accordingly claims 1, 3-20, and 24-26 remain pending. Applicant has amended claims 12, 19, and 25.  
The previous objections to claims 12 and 19 have been withdrawn in light of applicant’s amendments. 
The previous rejections of claims 2 and 25 under 35 USC 112(b) have been withdrawn in light of the cancelling of claim 2 and applicant’s amendments to claim 25. 

Response to Arguments
Applicant's arguments filed 11/13/2020 have been fully considered but they are not persuasive. Although examiner agrees that Gu does not explicitly disclose wherein a lateral size of the housing and a lateral size of the acoustic array are substantially the same at the probe surface, this limitation would have been an obvious matter of design choice since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ Gardner v. TEC Syst., Inc. USPQ 777 (Fed. Cir. 1984). MPEP 2144.04 IV.
Additionally, applicant is presumably arguing, see page 11 of Remarks, the criticality of the lateral size of the housing and the lateral size of the acoustic array being the same at the probe surface. In response, examiner notes that applicant has not provided any factual evidence that the claimed size/ relative dimensions result in unexpected results to demonstrate criticality. Therefore, this argument is not found persuasive. MPEP 716.02; 2144.05.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 12-19, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Gu (US 2016/0187301, filed April 10, 2015).
The following rejection has been modified in view of applicant’s arguments and/or amendments. However, it is noted that the modification is only to clarify the rejections and/or to incorporate the amended limitations. The thrust of the rejection remains the same, and the reasons why the Applicant's arguments are not persuasive are discussed in the previous section.
("an ultrasonic probe apparatus" [0010]), comprising:
	a housing having a probe surface at a first end ("probe housing" [0155]; also see Fig. 3, shown below with annotations);
	an acoustic array having an array aperture ("the ultrasonic probe 100 may be a linear array probe" [0134]), wherein the acoustic array is disposed adjacent the probe surface of the housing (see (110) in Fig. 3), and wherein the acoustic array is configured to transmit ultrasound signals towards a target volume ("the ultrasonic element unit 110 may include an ultrasonic transmission element 110a and an ultrasonic reception element 110b. The ultrasonic transmission element 110a may generate ultrasonic waves having a frequency corresponding to a frequency of a pulse signal according to a pulse signal received from the first processor 130 or the second processor 220. The generated ultrasonic waves may be irradiated to a target site 98 of the object 99." [0114]);
	a flex interconnect configured to electrically couple the acoustic array to at least one electronic unit ("The second electronic circuit may include a rigid flexible printed circuit board (PCB). The second electronic circuit may include at least one of a first region that is not curved and a second region that is flexibly curved." [0023]-[0024]; "The substrate connection unit may include a second electronic circuit (flex interconnect) configured to electrically interconnect the first electronic circuit (at least one electronic unit) and the sound absorption unit. The second electronic circuit may include a substrate connection unit electrically connected to the first electronic circuit. The substrate connection unit may include a first substrate connection unit configured to electrically interconnect the sound absorption unit and the first electronic circuit. The first substrate connection unit may be electrically connected to the ultrasonic transducer (acoustic array)." [0011]-[0014]); and

    PNG
    media_image1.png
    612
    324
    media_image1.png
    Greyscale

	an electrical standoff disposed between the acoustic array and the flex interconnect ("a sound absorption unit (electrical standoff), one surface of which is an installation surface of the ultrasonic transducer (acoustic array) and is electrically connected to the ultrasonic transducer; a first electronic circuit electrically connected to the sound absorption unit; and a substrate connection unit (flex interconnect) disposed between the sound absorption unit and the first electronic circuit" [0010] also see (120) and (110) in Fig. 3 and Fig. 9, shown below).

    PNG
    media_image2.png
    368
    496
    media_image2.png
    Greyscale

Gu discloses the claimed invention except for wherein a lateral size of the housing and a lateral size of the acoustic array are substantially the same at the probe surface.  It would have been an obvious matter of design choice to adjust a lateral size of the housing and a lateral size of the acoustic array to be substantially the same at the probe surface, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). In Gardner v. TEC Syst., Inc. USPQ 777 (Fed. Cir. 1984). MPEP 2144.04 IV.
	Regarding claim 3, Gu further discloses wherein the acoustic array comprises a plurality of acoustic elements ("The ultrasonic reception element 110b may include a plurality of ultrasonic transducers, each of which outputs an ultrasonic signal, so that the ultrasonic reception element 110b may output ultrasonic signals of a plurality of channels. In accordance with the embodiment, the ultrasonic element unit 110 may include ultrasonic transmission/reception (Tx/Rx) elements (not shown) capable of generating and receiving ultrasonic waves." [0115]-[0116]), and wherein adjacently disposed acoustic elements of the plurality of acoustic elements are separated by a gap (see (110) and (123) in Fig. 9).
("The sound absorption unit may include at least one first connection unit (121) electrically connected to the ultrasonic transducer" [0015]; also see (121) in Fig. 9).
	Regarding claim 5, Gu further discloses wherein the flex interconnect comprises a plurality of pass-through connections, and wherein each pass-through connection of the plurality of pass-through connections is aligned with a corresponding standoff element of the plurality of standoff elements ("The second electronic circuit (flex interconnect) may include a substrate connection unit (pass-through connections) that is electrically connected to the first electronic circuit and is formed in the first region." [0025]; "The substrate connection unit may include: a first opening configured to pass through a range from one surface to the other surface of the second electronic circuit; and a conductor installed at an inner lateral surface of the first opening and electrically coupled to the first electronic circuit." [0017]; also see [0197]; "The substrate connection unit may include a first substrate connection unit configured to electrically interconnect the sound absorption unit and the first electronic circuit." [0013]; also see (141) and (121) in Fig. 9.).
	Regarding claim 6, Gu further discloses further comprising at least one application specific integrated circuit (ASIC) electrically coupled to one or more of the plurality of standoff elements ("The second electronic circuit may include a substrate connection unit that is electrically connected to the first electronic circuit and is formed in the first region." [0046]; "the first electronic circuit 150 may include at least one Application Specific Integrated Circuit (ASIC)." [0225]; "a first electronic circuit electrically connected to the sound absorption unit" [0010]; also see (121), (141), and (150) in Fig. 9) and configured to process ultrasound signals received from the target volume ("The ultrasonic probe 100 may include an ultrasonic element unit 110 for generating or receiving ultrasonic waves; and a first processor 130. The first processor 130 may be electrically connected to the ultrasonic element unit 110, may control operations of the ultrasonic element unit 110, or may perform signal processing using the electrical signal generated from the ultrasonic element unit." [0111]; "The first processor 130 may be implemented by at least one semiconductor chip and associated electronic components. In accordance with the embodiment, the first processor 130 may also be implemented by at least one Application Specific Integrated Circuit (ASIC). In accordance with the embodiment shown in FIG. 2A, the first processor 130 may include at least one of a pulser 131, an amplifier 132, an analog-to-digital converter (ADC) 133, and a beamformer 134." [0120]-[0121]).
	Regarding claim 7, Gu further discloses wherein the at least one ASIC comprises a plurality of ASIC bumps configured to electrically couple at least a portion of the ASIC to the plurality of standoff elements via the plurality of pass-through connections in the flex interconnect ("A second connection unit (a bump) may be mounted to the first electronic circuit (ASIC), wherein the second connection unit is attached to the substrate connection unit (pass-through connections) of the second electronic circuit (flex interconnect)." [0026]; also see [0226]-[0228] and (152) in Figs. 4, 22A, and 22B; "The substrate connection unit may include a first substrate connection unit configured to electrically interconnect the sound absorption unit (standoff elements) and the first electronic circuit (flex interconnect)." [0013]).
("The second electronic circuit may include at least one output unit configured to output a signal processed by the first electronic circuit, wherein the substrate connection unit includes a second substrate connection unit configured to electrically interconnect the first electronic circuit and the at least one output unit." [0016]; also see [0118]-[0120], [0194], [0198], [0227]-[0228], and (152) and (141) in Fig. 4.). 
	Regarding claim 24, although Gu appears to suggest wherein a lateral size of the ASIC is substantially larger than the lateral size of the acoustic array (e.g. see Figs. 3 and 9 and corresponding descriptions), Gu does not explicitly teach wherein a lateral size of the ASIC is substantially larger than the lateral size of the acoustic array. It would have been an obvious matter of design choice to adjust the lateral size of the ASIC to be substantially larger than the lateral size of the acoustic array, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). In Gardner v. TEC Syst., Inc. USPQ 777 (Fed. Cir. 1984). MPEP 2144.04 IV.
	Regarding claim 12, Gu discloses a system for ultrasound imaging (“an ultrasonic imaging apparatus includes: an ultrasonic probe configured to receive ultrasonic waves; and a main body configured to control operations of the ultrasonic probe” [0037]), the system comprising:
	an acquisition subsystem configured to obtain image data corresponding to a target volume in an object of interest (“The ultrasonic imaging apparatus obtains images by capturing an internal image of the object using ultrasonic waves, and displays the obtained images for user recognition. The ultrasonic imaging apparatus directly irradiates ultrasonic waves to a target site contained in the object, collects the ultrasonic waves reflected from the target site, and thus generates an ultrasound image using the collected ultrasonic waves.” [0006]) and comprising an ultrasound probe ("an ultrasonic probe apparatus" [0010]), wherein the ultrasound probe comprises:
	a housing having a first end and a second end, wherein the first end comprises a probe surface, and wherein the second end is coupled to a probe cable ("probe housing" [0155]; “A cable 93 may be fixed to the other end of the probe housing” [0156] also see Fig. 3, previously presented above with annotations);
	an acoustic array having an array aperture ("the ultrasonic probe 100 may be a linear array probe" [0134]), wherein the acoustic array is disposed adjacent the probe surface of the housing (see (110) in Fig. 3), and wherein the acoustic array is configured to transmit ultrasound signals towards a target volume ("the ultrasonic element unit 110 may include an ultrasonic transmission element 110a and an ultrasonic reception element 110b. The ultrasonic transmission element 110a may generate ultrasonic waves having a frequency corresponding to a frequency of a pulse signal according to a pulse signal received from the first processor 130 or the second processor 220. The generated ultrasonic waves may be irradiated to a target site 98 of the object 99." [0114]);
	a flex interconnect configured to electrically couple the acoustic array to at least one electronic unit ("The second electronic circuit may include a rigid flexible printed circuit board (PCB). The second electronic circuit may include at least one of a first region that is not curved and a second region that is flexibly curved." [0023]-[0024]; "The substrate connection unit may include a second electronic circuit (flex interconnect) configured to electrically interconnect the first electronic circuit (at least one electronic unit) and the sound absorption unit. The second electronic circuit may include a substrate connection unit electrically connected to the first electronic circuit. The substrate connection unit may include a first substrate connection unit configured to electrically interconnect the sound absorption unit and the first electronic circuit. The first substrate connection unit may be electrically connected to the ultrasonic transducer (acoustic array)." [0011]-[0014]);
	an electrical standoff disposed between the acoustic array and the flex interconnect ("a sound absorption unit (electrical standoff), one surface of which is an installation surface of the ultrasonic transducer (acoustic array) and is electrically connected to the ultrasonic transducer; a first electronic circuit electrically connected to the sound absorption unit; and a substrate connection unit (flex interconnect) disposed between the sound absorption unit and the first electronic circuit" [0010] also see (120) in Fig. 3 and Fig. 9); and
	a processing subsystem in operative association with the acquisition subsystem and configured to process the obtained image data to generate one or more images corresponding to the target volume in the object of interest (“The main body 200 may control overall operations of the ultrasonic imaging apparatus 1. In addition, the main body 200 may generate an ultrasound image such as a B-mode image by performing either beamforming or image processing using electrical signals received from the ultrasonic probe 100, and may display the generated ultrasound image on the display unit 280 for user recognition.” [0104]).
Gu discloses the claimed invention except for wherein a lateral size of the housing and a lateral size of the acoustic array are substantially the same at the probe surface.  It would have Gardner v. TEC Syst., Inc. USPQ 777 (Fed. Cir. 1984). MPEP 2144.04 IV.
	Regarding claim 13, Gu further discloses wherein the electrical standoff (see (120) in Figs. 3 and 9) is configured to distance the acoustic array (see (110) in Figs. 3 and 9) from the flex interconnect (see (140) in Figs. 3 and 9).
	Regarding claim 25, Gu further discloses further comprising at least one application specific integrated circuit (ASIC) electrically coupled to one or more of a plurality of standoff elements in the electrical standoff ("The second electronic circuit may include a substrate connection unit that is electrically connected to the first electronic circuit and is formed in the first region." [0046]; "the first electronic circuit 150 may include at least one Application Specific Integrated Circuit (ASIC)." [0225]; "a first electronic circuit electrically connected to the sound absorption unit" [0010]; also see (121), (141), and (150) in Fig. 9) and configured to process ultrasound signals received from the target volume ("The ultrasonic probe 100 may include an ultrasonic element unit 110 for generating or receiving ultrasonic waves; and a first processor 130. The first processor 130 may be electrically connected to the ultrasonic element unit 110, may control operations of the ultrasonic element unit 110, or may perform signal processing using the electrical signal generated from the ultrasonic element unit." [0111]; "The first processor 130 may be implemented by at least one semiconductor chip and associated electronic components. In accordance with the embodiment, the first processor 130 may also be implemented by at least one Application Specific Integrated Circuit (ASIC). In accordance with the embodiment shown in FIG. 2A, the first processor 130 may include at least one of a pulser 131, an amplifier 132, an analog-to-digital converter (ADC) 133, and a beamformer 134." [0120]-[0121]).
	Although Gu appears to suggest wherein a lateral size of the ASIC is substantially larger than the lateral size of the acoustic array (e.g. see Figs. 3 and 9 and corresponding descriptions), Gu does not explicitly teach wherein a lateral size of the ASIC is substantially larger than the lateral size of the acoustic array. It would have been an obvious matter of design choice to adjust the lateral size of the ASIC to be substantially larger than the lateral size of the acoustic array, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). In Gardner v. TEC Syst., Inc. USPQ 777 (Fed. Cir. 1984). MPEP 2144.04 IV.

	Regarding claim 14, Gu discloses a transducer probe ("an ultrasonic probe apparatus" [0010]), comprising:
	a housing having a probe surface at a first end ("probe housing" [0155]; also see Fig. 3, previously presented with annotations);
	an acoustic array having an array aperture ("the ultrasonic probe 100 may be a linear array probe" [0134]), wherein the acoustic array is disposed adjacent the probe surface of the housing (see (110) in Fig. 3), and wherein the acoustic array is configured to transmit ultrasound signals towards a target volume ("the ultrasonic element unit 110 may include an ultrasonic transmission element 110a and an ultrasonic reception element 110b. The ultrasonic transmission element 110a may generate ultrasonic waves having a frequency corresponding to a frequency of a pulse signal according to a pulse signal received from the first processor 130 or the second processor 220. The generated ultrasonic waves may be irradiated to a target site 98 of the object 99." [0114]);
	at least one application specific integrated circuit (ASIC) electrically coupled to the acoustic array and configured to receive the ultrasound signals reflected from the target volume ("the first electronic circuit 150 may include at least one Application Specific Integrated Circuit (ASIC)." [0225]; “The first processor 130 may generate and output the electrical signal for controlling the ultrasonic element unit 110, or may perform various kinds of signal processing using an ultrasonic signal received from the ultrasonic element unit 110.” [0118]; “the first processor 130 may receive the electrical signal corresponding to ultrasonic waves received by the ultrasonic element unit 110 (e.g., the ultrasonic reception element 110b) through the first connection unit 121.” [0119]; “the first processor 130 may also be implemented by at least one Application Specific Integrated Circuit (ASIC).” [0120]); and
	an electrical standoff (“a sound absorption unit” [0010], also see (120) in Figs. 3 and 9) disposed between the acoustic array (see (110) in Figs. 3 and 9) and the at least one ASIC (see (150) in Figs. 3 and 9).
Gu discloses the claimed invention except for wherein a lateral size of the housing and a lateral size of the acoustic array are substantially the same at the probe surface.  It would have been an obvious matter of design choice to adjust a lateral size of the housing and a lateral size of the acoustic array to be substantially the same at the probe surface, since such a modification would have involved a mere change in the size of a component.  A change in size is generally Gardner v. TEC Syst., Inc. USPQ 777 (Fed. Cir. 1984). MPEP 2144.04 IV.
	Regarding claim 15, Gu further discloses wherein the electrical standoff (see (120) in Figs. 3 and 9) is configured to distance the acoustic array (see (110) in Figs. 3 and 9) from the at least one ASIC (see (150) in Figs. 3 and 9).
	Regarding claim 16, Gu further discloses wherein the at least one ASIC comprises at least one input-output connection disposed along a periphery of the at least one ASIC ("One or at least two second connection units 152 may be provided at the first electronic circuit 150. The second connection unit 152 may be formed of a conductive metal material such as gold (Au) or lead (Pb). The second connection unit 152 may be implemented as a bump. The second connection unit 152 implemented as a bump may be, for example, a solder ball. A thin electrode may also be provided at one end of the second connection unit 152.” [0227]; also see (153) in Fig. 4).
	Regarding claim 17, Gu further discloses further comprising a flex interconnect coupled to the at least one input-output connection (The second connection unit 152 may electrically contact the substrate connection unit 141 of the second electronic circuit 140. In this case, the thin electrode may also contact the substrate connection unit 141. Since the second connection unit 152 contacts the substrate connection unit 141 of the second electronic circuit 140, the first electronic circuit 150 and the second electronic circuit 140 may be electrically interconnected by the substrate connection unit 141 and the second connection unit 152." [0228]; also see (140), (142), and (153) in Fig. 4) and configured to electrically couple the ASIC to one or more electronic units in the transducer probe (“An output unit 146 for communicating with the external part and its associated various circuits and electronic components (electronic units) may be mounted to the flexible substrate (flex interconnect) 144. A port coupled to the connector provided at the end of the external conductive line 147 may be included in the output unit 146.” [0194]; “As shown in FIGS. 4 and 16, the substrate connection unit 141 may pass through the second electronic circuit 140. In this case, the substrate connection unit 141 may pass through the flexible substrate 144 and the rigid substrate 145. The substrate connection unit 141 may be electrically coupled to the first electronic circuit (ASIC) 150.” [0197]).
	Regarding claim 18, Gu further discloses wherein the at least one ASIC comprises a plurality of ASIC bumps configured to electrically couple the at least one ASIC to a plurality of standoff elements in the electrical standoff ("One or at least two second connection units 152 may be provided at the first electronic circuit 150. The second connection unit 152 may be formed of a conductive metal material such as gold (Au) or lead (Pb). The second connection unit 152 may be implemented as a bump. [0227]; also see [0016]. [0194], [0198], [0118]-[0120], [0228], and (152), (121), and (141) in Fig. 4.).
	Regarding claim 19, Gu further discloses further comprising a first interposer (“a first electrical circuit 150 electrically connected to the second electronic circuit and disposed at the other surface of the second electronic circuit 140” [0155]; also see (140) in Fig. 12) configured to electrically couple the electrical standoff (see (121) in Fig. 12) and the ASIC (see (150) in Fig. 12), wherein a pitch of the electrical standoff is different from a pitch of the ASIC (see (121) and (153) in Fig. 12).
	Regarding claim 26, although Gu appears to suggest wherein a lateral size of the ASIC is substantially larger than the lateral size of the acoustic array (e.g. see Figs. 3 and 9 and corresponding descriptions), Gu does not explicitly teach wherein a lateral size of the ASIC is Gardner v. TEC Syst., Inc. USPQ 777 (Fed. Cir. 1984). MPEP 2144.04 IV.



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gu as applied to claim 1 above and further in view of Weekamp et al. (US 2010/0156243, published June 24, 2010, applicant submitted prior art) (hereinafter “Weekamp”).
	Regarding claim 9, Gu discloses the limitations of claim 1 as stated above. Gu further discloses wherein a pitch of the electrical standoff is different from a pitch of the flex interconnect (see (121a) and (141) in Fig. 12, shown below).
	While Gu discloses the electrical standoff being electrically coupled to the flex interconnect ("The substrate connection unit may include a first substrate connection unit configured to electrically interconnect the sound absorption unit and the first electronic circuit." [0013]), Gu fails to disclose further comprising a first interposer disposed between the electrical standoff and the flex interconnect and configured to electrically couple the electrical standoff to the flex interconnect.
	However, Weekamp teaches, in the same field of endeavor, further comprising a first interposer disposed between the electrical standoff and the flex interconnect and configured to electrically couple the electrical standoff to the flex interconnect ("The rerouting flex 142 (flex interconnect) includes pads 144 on a lower surface thereof, which are pitch matched to the contact pads 17 of the ASIC 15. In addition rerouting flex 142 includes contact pads 146 on an upper surface thereof, which are pitch matched to the corresponding acoustic elements, yet to be formed. Rerouting conductive elements 148 are disposed within rerouting flex 142 as appropriate "[0053]; "pitch independent interposer 73 (electrical standoff)" [0053]; 
 also see (148) and (73) in Figs.15-16, shown below) for the purpose of electrically coupling elements with varying pitches ([0053] of Weekamp).

    PNG
    media_image3.png
    370
    535
    media_image3.png
    Greyscale

	Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the claimed invention of Gu with further comprising a first interposer disposed between the electrical standoff and the flex interconnect and configured to electrically couple the electrical standoff to the flex interconnect as taught by Weekamp in order to electrically couple elements with varying pitches ([0053] of Weekamp).


    PNG
    media_image4.png
    744
    436
    media_image4.png
    Greyscale


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gu as applied to claim 1 above and in further view of Guo (US 2009/0034370, published February 5, 2009).
	Regarding claim 10, Gu discloses the limitations of claim 1 as stated above. Gu further discloses wherein a pitch of the electrical standoff is different from a pitch of the acoustic array (see (121a) and (110) in Fig. 12).
	While Gu discloses the electrical standoff being electrically coupled to the acoustic array (“a sound absorption unit, one surface of which is an installation surface of the ultrasonic transducer and is electrically connected to the ultrasonic transducer” [0010]), Gu fails to disclose further comprising a second interposer disposed between the electrical standoff and the acoustic array and configured to electrically couple the electrical standoff to the acoustic array.
("A layer 125 of a conductive metal such as layered gold, or gold on nickel, is applied, for example deposited by sputtering, onto the top surface (thus, a contact surface) of the backing block backing block 110...Preferably, the entire top surface of the backing block 110 is provided with the conductive layer 125 so as to provide the best electrical contact with the PZT element 115." [0046]; also see (115), (125), and (110) in Fig. 1, shown below) for the purpose of providing an easier method for element contact ([0046] of Guo). 
    PNG
    media_image5.png
    414
    522
    media_image5.png
    Greyscale

	Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the claimed invention of Gu with further comprising a second interposer disposed between the electrical standoff and the acoustic array and configured to electrically couple the electrical standoff to the acoustic array as taught by Guo in order to provide an easier method for element contact ([0046] of Guo).
Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over as applied to claim 1 and 14 above and further in view of Krohn et al. (US 2013/0088122, published April 11, 2013) (hereinafter “Krohn”).
Regarding claim 11, Gu discloses the limitations of claim 1 as stated above. Gu further discloses wherein a pitch of the acoustic array is different from a pitch of the flex interconnect (see (110) and (121a/b) in Fig. 12).
While Gu discloses the acoustic array being electrically coupled to the flex interconnect (“a sound absorption unit, one surface of which is an installation surface of the ultrasonic transducer and is electrically connected to the ultrasonic transducer; a first electronic circuit electrically connected to the sound absorption unit; and a substrate connection unit disposed between the sound absorption unit and the first electronic circuit, configured to electrically interconnect the first electronic circuit and the sound absorption unit” [0010]), Gu fails to disclose wherein the electrical standoff comprises an integrated redistribution structure configured to electrically couple the acoustic array to the flex interconnect.
However, Krohn teaches, in the same field of endeavor, wherein the electrical standoff comprises an integrated redistribution structure configured to electrically couple the acoustic array to the flex interconnect ("FIG. 3 shows an exemplary acoustic transducer assembled using an alternate additive fabrication method. Backing 300 is fabricated by depositing backing material 302 to form channels 310. Once the backing have been formed, the channels 310 are filled with an electrically conductive material such as conductive epoxy 312, as shown in FIG. 3A." [0015]; "First nozzle 401 can be controlled to deposit electrically conductive material, which can be a conductive epoxy, to form electrical connections 402. Second nozzle 403 can be controlled to deposit backing material in layers. In one aspect, control unit 415 controls second nozzle 403 to leave gaps 408 in a particular backing layer at selected locations. The control unit 415 can the control third nozzle 405 to deposit damping material or scattering material in all or some of the gaps 408 left by the second nozzle. In the various embodiments herein, the backing material and/or the damping/scattering material can be selected to have properties that match acoustic properties of various elements of the transducer layer. The gaps can be created to have various sizes and shapes. Gap location can be selected either randomly or based on a suitable model." [0016]; also see (402) in Fig. 4, shown below) for the purpose of creating backing with electrical connections suited for a specific model application ([0016] of Krohn).

    PNG
    media_image6.png
    417
    357
    media_image6.png
    Greyscale

Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the claimed invention of Gu with wherein the electrical standoff comprises an integrated redistribution structure configured to electrically couple the acoustic array to the flex interconnect as taught by Krohn in order to create backing with electrical connections suited for a specific model application ([0016] of Krohn). 

	Regarding claim 20, Gu discloses the limitations of claim 14 as stated above. Gu further discloses wherein a pitch of the acoustic array is different from a pitch of the ASIC (see (110) and (153) in Fig. 12).
(“a sound absorption unit, one surface of which is an installation surface of the ultrasonic transducer and is electrically connected to the ultrasonic transducer; a first electronic circuit electrically connected to the sound absorption unit; and a substrate connection unit disposed between the sound absorption unit and the first electronic circuit, configured to electrically interconnect the first electronic circuit and the sound absorption unit” [0010]), Gu fails to disclose wherein the electrical standoff comprises an integrated redistribution structure configured to electrically couple the acoustic array to the ASIC.
	However, Krohn teaches, in the same field of endeavor, wherein the electrical standoff comprises an integrated redistribution structure configured to electrically couple the acoustic array to the ASIC ("FIG. 3 shows an exemplary acoustic transducer assembled using an alternate additive fabrication method. Backing 300 is fabricated by depositing backing material 302 to form channels 310. Once the backing have been formed, the channels 310 are filled with an electrically conductive material such as conductive epoxy 312, as shown in FIG. 3A." [0015]; "First nozzle 401 can be controlled to deposit electrically conductive material, which can be a conductive epoxy, to form electrical connections 402. Second nozzle 403 can be controlled to deposit backing material in layers. In one aspect, control unit 415 controls second nozzle 403 to leave gaps 408 in a particular backing layer at selected locations. The control unit 415 can the control third nozzle 405 to deposit damping material or scattering material in all or some of the gaps 408 left by the second nozzle. In the various embodiments herein, the backing material and/or the damping/scattering material can be selected to have properties that match acoustic properties of various elements of the transducer layer. The gaps can be created to have various sizes and shapes. Gap location can be selected either randomly or based on a suitable model." [0016]; also see (402) in Fig. 4) for the purpose of creating backing with electrical connections suited for a specific model application ([0016] of Krohn).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the claimed invention of Gu with wherein the electrical standoff comprises an integrated redistribution structure configured to electrically couple the acoustic array to the flex interconnect as taught by Krohn in order to create backing with electrical connections suited for a specific model application ([0016] of Krohn).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.A./Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793